Johnson, J.
(dissenting) — I would hold an undivided property interest by definition means each cotenant has an ownership interest in the whole property sufficient to require notice under RCW 84.64.050. By not giving notice of the foreclosure to Ms. Folk and the other cotenants, the City failed to comply with RCW 84.64.050, rendering the sale invalid. For this reason, I respectfully dissent.
The majority reasons that a cotenant is not an owner entitled to notice under RCW 84.64.050 because a "cotenant’s individual title interest may be transferred or encumbered without the consent or knowledge of the other cotenants.” Majority at 149. Although a cotenant’s interest is alienable, the majority overlooks the fundamental nature of a cotenant’s property interest. By definition, a *159cotenancy is a concurrent estate in which each cotenant owns the same property at the same time. See 4 David A. Thomas, Thompson on Real Property § 32.02 (1994). Their interests are undivided; each cotenant is entitled to possess all parts of the property at all times. Butler v. Craft Eng’g Constr. Co., 67 Wn. App. 684, 695, 843 P.2d 1071 (1992). As a cotenant, then, Ms. Folk is an "owner” of the property and was entitled to notice under RCW 84.64.050.
In other cases, we have recognized that there are some limitations on a cotenant’s rights with regard to the property, notwithstanding the ability of a cotenant to sell or devise his or her interest. See, e.g., Rouse v. Glascam Builders, Inc., 101 Wn.2d 127, 677 P.2d 125 (1984) (a cotenant generally may not bring an action against a party obligated to the cotenants without joinder of the cotenants); Butler, 67 Wn. App. 684 (cotenant may not attempt to transfer its interest by metes and bounds without the consent or ratification of the other cotenants). This is a situation where the cotenant’s interest in the entire property limits the ability of a third party to foreclose on one of the cotenant’s interest in the property.
In this case, Ms. Folk and the other cotenants are owners of the property by definition and, therefore, were entitled to notice of the tax foreclosure. The failure of the County to give notice to Ms. Folk and the other cotenants made the foreclosure invalid.
Smith and Sanders, JJ., concur with Johnson, J.
Reconsideration denied November 1, 1996.